Citation Nr: 9932387	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  97-16 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to as the veteran's former spouse to a 
retroactive apportionment of the veteran's disability 
pension.  


REPRESENTATION

Appellee represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
December 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant an increase in the 
amount of her apportioned share of the veteran's disability 
compensation above the existing monthly rate of $120.  Her 
appeal of this determination, if allowed, would adversely 
affect the interests of the veteran and has therefore been 
adjudicated in accordance with special rules applicable to 
contested claims.  See 38 U.S.C.A. § 7105A (West 1998); 
38 C.F.R. §§ 19.100-102, 20.500-504 (1998).  The record shows 
that both appellant and the veteran have received copies of 
all documents relevant to the appellant's claim for an 
increased apportionment in compliance with the regulatory 
procedures.  

At the time of the original award of an apportionment in 
March 1996 and the subsequent decision of October 1996 which 
denied an increase and is now on appeal, the appellant was 
the estranged spouse of the veteran.  The veteran's petition 
for divorce was subsequently granted and became final on 
April 29, 1998.  The RO took action in May 1999 to terminate 
the apportionment effective May 1, 1998, the first day of the 
month following the divorce, resulting in the creation of an 
overpayment of the apportioned pension benefits subject to VA 
recovery.  No issue relating to this overpayment is before 
the Board at the present time.  The issue on appeal is 
limited to the question of whether an increased apportionment 
may be awarded retroactively for the period before May 1, 
1998.  


FINDINGS OF FACT

1.  The veteran has been rated permanently and totally 
disabled for pension purposes since April 1, 1992.  

2.  The appellant was the veteran's spouse from June 1976 
through April 29, 1998.  

3.  An apportionment of the veteran's pension benefits in the 
amount of $120 per month was awarded to the appellant in 
March 1996, effective November 1, 1995.  

4.  During the period between the award of the apportionment 
and the termination of his marriage to the appellant, the 
veteran's net monthly income, consisting solely of VA 
pension, was less than $1,000 after deduction of the $120 
apportionment to the appellant.  

5.  The veteran supported his youngest child throughout the 
period of apportionment and supported his older child during 
a portion of that period.  

6.  During the period of the apportionment, the appellant's 
income consisted of an apportionment of pension in the amount 
of $120; both the veteran and the appellant had expenses 
which exceeded their income.  

7.  The establishment of an overpayment subject to collection 
from the veteran would unreasonably increase his financial 
burden and cause him undue hardship.  


CONCLUSION OF LAW

A retroactive award of an apportionment to the appellant of 
the veteran's disability pension before May 1, 1998, is not 
warranted.  38 U.S.C.A. § 5307 (West 1991 & Supp. 19978); 
38 C.F.R. §§ 3.450, 3.451, 3.458 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran has been rated permanently and totally disabled 
for pension purposes since April 1, 1992.  He has not 
established service connection for any disability.  His 
original pension award included additional allowances for a 
dependent spouse (the present appellant) and two children, 
[redacted], born January [redacted], 1977, and [redacted], 
born March [redacted], 1983.  [redacted] was removed as a 
dependent as of October 1, 1996.  The veteran and the 
appellant were divorced on April 29, 1998.  

In her July 1996 request for an increased apportionment, the 
appellant indicated that she was currently staying with an 
individual who had an eye condition and could not see.  She 
reported monthly expenses totaling $405 consisting of room 
and board ($150), groceries ($100), personal items ($55) and 
car expenses ($100).  She indicated that she had no job 
because employers wanted experience and a high school diploma 
and she had neither.  In a further statement dated in 
September 1996, the appellant reported monthly expenses of 
$413.94 and indicated that she had a car loan of $1,000 to be 
paid back.  In a VA Form 4-5655, Financial Status Report FSR, 
dated in October 1996, the veteran reported that his only 
source of income was VA compensation in the amount of $1,014 
per month.  He reported monthly expenses of $1,686 per month 
consisting of rent or mortgage payment ($325), food ($400), 
utilities and heat ($70), telephone and cable ($100), 
insurance ($231), clothing ($40), gas and oil ($100), and car 
payment ($420).  He indicated that he had an unpaid balance 
of $1,000 on a car loan toward which he made monthly payments 
of $52.  He reported assets of $2,800 consisting of a car 
($2,300), and furniture and household goods ($500).  In a VA 
Form 20-5655, Financial Status Report, dated in November 
1996, the veteran reported a net monthly income of $1,014 and 
total monthly expenses of $1,184 consisting of rent or 
mortgage ($325), food ($1,000), utilities and heat ($233), 
car payment ($52), insurance ($221), medical expenses ($20) 
and various debts ($288).  He reported assets consisting of a 
car valued at $1,000.  

In October 1997, the veteran reported that his income 
consisted of VA pension benefits in the amount of $897 per 
month and that his monthly expenses were $1,166 per month, 
which included monthly payments on installment contracts or 
other debts in the amounts of $188 and $113.  His assets 
consisted of a 1988 Dodge automobile valued at $4,000.  

Additional income and expense information was received from 
the appellant in a February 1998 statement wherein she 
reported that she had no income other than her apportionment 
and lived rent-free with a disabled man who was blind for 
whom she cooked, cleaned house and ran errands.  She reported 
monthly expenses of $237 as well as outstanding medical bills 
totaling $442.80.  She related that she owed $900 on her car.  
She said that she had to borrow money from month to month.  
She reported that her son [redacted] was in the Army.  



II.  Analysis

The appellant argues that the apportionment should be 
increased because the $120 per month allotted to her is such 
a small amount that neither she nor anyone else could live on 
it.  She disputes the allegation that granting an increase in 
her apportionment would result in hardship to the veteran 
considering the amount of benefits he receives.  She 
maintains that he was the one who left her, not the other way 
around.  

All or any part of the pension payable on account of any 
veteran may be apportioned if the veteran, by reason of 
estrangement, is not living with his wife.  38 C.F.R. 
§ 3.450.

VA regulations provide additionally that where hardship is 
shown to exist, a special apportionment may be made between 
the veteran and his dependents or surviving spouse and 
children on the basis of the facts in the individual case as 
long as doing so does not cause undue hardship to the veteran 
or the other persons in interest.  38 C.F.R. § 3.451 (1998).  
In determining the basis for a special apportionment, 
consideration will be given to such factors as the amount of 
VA benefits payable, other resources and income of the 
veteran and those dependents on whose behalf apportionment is 
claimed, and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. 
§ 3.451.  

In this case, since the appellant has not been the veteran's 
legal spouse since April 29, 1998, she is not entitled to an 
apportioned share of the veteran's pension award after that 
date.  However, though a prospective apportionment award 
cannot be authorized under any circumstances, she is 
potentially eligible to receive a retroactive award for the 
period of her prior apportionment before April 29, 1998.  
During that period, both she and the veteran subsisted solely 
on income derived from the veteran's disability pension 
payments.  As a result of a custody order issued on 
October 31, 1996, the youngest of their two children, [redacted], 
lived with the veteran.  Although the older child, [redacted], 
was not covered by the custody order, it appears from the 
record that he lived with the veteran until he entered the 
Army in January 1997.  The fact that the appellant supported 
only herself and that the veteran's household included two 
children through January 1997 and has continued to included 
[redacted] since that date is a relevant consideration in 
determining the appellant's entitlement to an increase.  

During the period before April 29, 1998, the appellant was 
not contributing to the support of the two children.  The 
amount of the veteran's pension award varied but remained the 
area of $1,000, of which $120 was paid to the appellant.  
With the amount remaining after the apportionment, the 
veteran was left with less than $900 per month with which to 
support both himself and two children while his share of the 
monthly payment was considerably larger than the appellant's, 
it was still below the poverty level and only minimally 
sufficient to provide three people with basic necessities, 
let alone luxuries.  The appellant is correct in arguing that 
it is not possible to live on $120 per month, yet hardship 
both parties was inevitable given the amount of funds 
available and the granting of an increase to the appellant 
would have done little to improve the overall quality of the 
appellant's life and would have increased the hardship of the 
veteran still further.  The appellant argues that it was the 
veteran who caused the separation, not she and that this was 
the cause of her destitution.  However, the criteria for a 
special apportionment do not factor in the fault of lack of 
fault of the parties in bringing about a termination of 
marital cohabitation and relate solely to their relative 
financial positions.  

It is also relevant that the veteran is severely disabled as 
a result of numerous disorders, including cardiovascular 
disease, status post five-vessel coronary artery bypass 
graft, bronchial asthma, and a dysthymic disorder.  The fact 
that he is receiving pension at all reflects a finding that 
he cannot work and will never be able to work again.  The 
appellant, by contrast, is not shown to be disabled and must 
be presumed to have been capable of employment during the 
period in question, notwithstanding that she does not have a 
high school education.  

Since all pension benefits payable during the period in 
question have already been disbursed to the veteran and the 
appellant, any apportionment now authorized for the period 
before April 1998 would necessitate the establishment of an 
overpayment subject to collection from the veteran.  While 
the appellant may have experienced hardship during this time, 
she managed to get along one way or the other and there is no 
evidence that she incurred any substantial debt.  On the 
other hand, to establish an overpayment to be collected from 
the veteran would increase the current financial burden on 
him.  To do so would be unreasonable and would contravene the 
intent of the regulations governing the award of 
apportionments.  

Therefore, the preponderance of the evidence is against the 
appellant's claim for an award of an increased apportionment 
of the veteran's VA disability pension before April 29, 1998.  
In the absence of an approximate balance of positive and 
negative evidence regarding the merits of this claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

A retroactive increased apportionment of the veteran's VA 
disability pension on behalf of a former spouse is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

